Appeal from a decision of the Workers’ Compensation Board, filed April 17,1980, which reversed a decision in favor of claimant and found that claimant’s disability was not a compensable occupational disease. The medical evidence establishes that claimant was totally incapacitated from employment as a teacher at the time of the hearings held in this proceeding. Claimant, in his pro se brief, attacks the credibility of testimony given by the insurance carrier’s psychiatrist (Dr. Lake) to the effect that the employment did not cause his disability. In particular, claimant alleges “the precipitation of my mental deterioration is clearly linked to the * * * [employer’s] cozening action which singled me out and placed me unnecessarily in an incessantly stressful work environment”. The board, in the decision appealed from, sets forth in great detail the evidence and testimony in favor of and against causal connection between claimant’s illness and his occupation as a school teacher and coach. It found “based on the testimony of Dr. Lake that there is no recognizable link between claimant’s occupation and his disability”. The record contains substantial evidence that claimant’s disability was neither caused by his employment nor aggravated thereby. Decision affirmed, without costs. Kane, J.P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.